Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.       Claims 1-12 and 16-17 are pending in the application and are currently subject to restriction.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-12, drawn to an antibody comprising a variant heavy chain region comprising at least one amino acid substitution relative to the parent non-substituted heavy chain region, wherein the heavy chain region of the parent non-substituted antibody comprises the amino acid residue Asn297 and/or Pro329, and wherein said substitution is Asn297Asp and/or Pro329Gly, wherein the residues are numbered according to the EU index as in Kabat, wherein ADCP function induced by the antibody comprising the variant heavy chain region is reduced compared to ADCP function induced by the parent non-substituted antibody, wherein the antibody comprising the variant heavy chain retains residual ADCP function, classified, for example, in class C07K 16/00.

II.	Claims 16-17, drawn to method for treating a disease selected from the group consisting of proliferative disorder and autoimmune disease comprising administering to an individual an effective amount of an antibody comprising a variant heavy chain region comprising at least one amino acid substitution relative to the parent non-substituted heavy chain region, wherein the heavy chain region of the parent non-substituted antibody comprises the amino acid residue Asn297 and/or Pro329, and wherein said substitution is Asn297Asp and/or Pro329Gly, wherein the residues are numbered according to the EU index as in Kabat, wherein ADCP function induced by the antibody comprising the variant heavy chain region is reduced compared to ADCP function induced by the parent non-substituted antibody, wherein the antibody comprising the variant heavy chain retains residual ADCP function, classified, for example, in A61K 39/00.


3. 	The inventions of Groups I-II are patentably distinct, each from the other because of the following reasons: 

The invention of Group I are products, while the inventions of Groups II are processes.
Inventions of Group I and Groups II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the antibody of Group I could be used in a materially different process such as purifying antigens, which differs in the method objectives, method steps and parameters from the methods of Group II and is therefore distinct.  
Because the inventions of Group I and II are distinct for these reasons, the searches necessary to consider claims directed to these inventions are not the same, nor are they coextensive.  As consideration of claims directed to any one of these inventions would require a different search, the examination of the product of Group I together with the processes of Group II would be a serious burden.
	Since the inventions of Groups I-II have been shown to be patentably distinct, each from the other, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other. See MPEP § 803.

4. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;


5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

6.	This application contains claims directed to patentably distinct species of invention relevant to Groups I or II, wherein said antibody comprises a substitution of Asn297Asp and/or Pro329Gly and possibly Pro151Phe.  Accordingly, in response to this requirement Applicant should elect one specific substitution of Asn297Asp or Pro329Gly above or one specific combination of substitutions set forth above.  For example, one could elect the combination of Asn297Asp and Pro329Gly with another possible combination of Asn297Asp and Pro151Phe (among others).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.   For example, each of the recited antibodies comprises different amino acid sequences which would require different amino acid searches and/or different search of the technical literature.  Furthermore, wherein the antibodies comprise different amino acid sequences, different sequence searches in up to 10 different databases are required to consider each antibody which presents an undue burden on the Patent and Trademark Office due to the complex nature of the search in terms of computer time needed to perform the search and the subsequent analysis of the search results by the Examiner. Therefore, the search and considerations necessary in examining each species of antibody would not suffice to provide adequate information regarding any other, and vice versa, since the searches are not the same, nor are they coextensive in scope and nature.    See MPEP § 809.  

7.	Therefore, Applicant is further required under 35 U.S.C. 121 to elect one species of antibody set forth above, to which the claims shall be restricted if no generic claim is finally held to be allowable.  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

8.	This application contains claims directed to patentably distinct species of invention relevant to Group I, wherein the parent antibody is obinutuzumab or rituximab.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.   For example, each of the recited antibodies has a different and distinct stucture. Therefore, the search and considerations necessary in examining each species of antibody would not suffice to provide adequate information regarding any other, and vice versa, since the searches are not the same, nor are they coextensive in scope and nature.    See MPEP § 809.  

9.	Therefore, Applicant is further required under 35 U.S.C. 121 to elect one species of antibody set forth above, to which the claims shall be restricted if no generic claim is finally held to be allowable.  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


10.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claims will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejections are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

11.       Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 
Respectfully,
Brad Duffy
571-272-9935


Examiner, Art Unit 1643
March 1, 2021